Per Curiam.

■ We are all of opinion that the award is unlawful, and must be set aside. That the defendant, Stephens, upon the case submitted, is not liable, either in law or equity. A mere agent, without suggestion of fraud, is answerable only to his principal. A bill in equity against *5him, simply, would have been dismissed; so that admitting that an action on the case was as broad in every respect as a bill in equity, yet it would not have bettered the plaintiff’s case.
Judgment reversed and report set aside.